Citation Nr: 1122521	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU) during the appeal period prior to June 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to September 1945.  He received the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to TDIU.

In October 2010, the Board denied an increased rating for residuals of a gunshot wound of the right shoulder, and remanded the issue of entitlement to TDIU.  

In an April 2011 rating decision, the Appeals Management Center granted a 100 percent disability rating for bilateral hearing loss, effective June 2, 2010.  Therefore, the issue on appeal has been recharacterized as entitlement to TDIU prior to that date.  See Vitesse v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU presupposes that the rating for the service connected conditions is less than 100 percent).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected disabilities have preclude him from securing or following substantially gainful employment consistent with his education and industrial background throughout the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met during the appeal period prior to June 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Analysis

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In a case where there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the following disabilities effective prior to June 2, 2010: bilateral hearing loss, rated as 70 percent disabling, effective October 5, 2006; tinnitus, rated as 10 percent disabling, effective October 5, 2006; and anxiety disorder, rated as 30 percent disabling, effective October 5, 2006.  His combined disability rating from October 5, 2006, to June 2, 2010, is 90 percent.  The RO has recognized October 5, 2006 as the date of the claim.

As the schedular requirements were met throughout the appeal period, the central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  
Id.

According to VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability (TDIU application), and VA Form 21-526, Veteran's Application for Compensation and/or Pension (compensation and pension application), both received on October 5, 2006, and the Veteran's reports, he completed high school, worked as a letter carrier for more than 30 years following service, and then worked part-time delivering products for five years.  

Service department records show that the Veteran had civilian employment as a light truck driver, delivering and keeping track of magazines.

In the TDIU application, the Veteran reported that he became unemployed due to his service connected right shoulder disability in September 1986.  In the compensation and pension application, he stated that he became unemployed due to a heart disability in September 1986.  At a November 2006 VA examination, the Veteran reported that he retired from the Post Office 25 years prior with over 30 years of government service primarily as a letter carrier.  He then worked part-time three days a week for a friend delivering supplies to gas stations for five years without any problems.  After he had a heart attack, he did not return to work.  

During an October 2010 VA examination, the Veteran reported that he retired at age 55 because it was getting difficult to deal with the cold weather.  He reiterated that he retired after five years of working for his friend when he had a heart attack.  He became concerned about his health and about the stress of lifting heavy objects on his body.   

Since the Veteran filed his claim for TDIU, several medical professionals have addressed his ability to obtain and maintain substantially gainful employment.  

During a November 2006 psychiatric examination, the examiner noted a successful work history and good social functioning.  In a November 2006 VA joint examination, the examiner stated that the right shoulder disability did not preclude the Veteran from sedentary employment.  

In December 2009, a VA examiner stated that based on physical examination, the Veteran was able to abduct his shoulder to 170 degrees and rotate his shoulder to 80 degrees four times without pain, weakness, fatigue or lack of endurance.  There was reasonably good strength at resisting abduction and good muscle tone on movement of all aspects of the shoulder.  It appeared to the examiner that the Veteran was capable of "mild to moderate physical employment for his age and also sedentary employment."  

In an October 2010 VA mental disorders examination, the examiner found that the Veteran's anxiety symptoms were causing a similar level of impairment as indicated in his last VA examination four years prior.  His level of worrying and sleep difficulties was a bit worse due to the stress of his son's recent drug problems and in general his anxiety condition caused the Veteran to have a low tolerance for stress.  

However, the October 2010 examiner stated that there was no indication that the service connected anxiety disorder would cause the Veteran to be unable to obtain or maintain a job, independent of his age and physical functioning.   The Veteran clearly attributed his decision to retire from the Post Office to the fact that, at age 55, he was having a harder time managing the cold weather while on an outdoor, walking mail delivery route.  Moreover, he attributed his decision to retire altogether to the fact that he had a heart attack.  

He had always worked in jobs that required some heavy lifting, he was concerned about his health after the heart attack and he did not want to take a chance at continuing to work.  The examiner, therefore, concluded that his anxiety disorder was not severe enough, in itself, to cause unemployability.  In terms of the combined effect of his service connected disabilities, the examiner did not provide an opinion.  

At a November 2010 audiology examination, the examiner noted that test results showed that the Veteran had significant hearing loss which posed challenges to his ability to hear and understand normal conversation level speech.  His speech recognition scores for each ear were considered poor without visual and contextual cues.  He was expected to detect speech significantly better with the hearing aids he continued to wear and to understand speech better with the assistance of visual and contextual cues.  The examiner stated that the Veteran would have significant difficulty hearing even with hearing aids in adverse listening environments.  

However, with binaural amplification, use of visual and contextual cues and the Americans with Disabilities Act (ADA) accommodations as appropriate, the Veteran would be expected to be employable in "non-adverse listening environments."  The examiner also noted that he did not have a severe and debilitating for of tinnitus as the Veteran reported that the tinnitus was only noticed when the hearing aids were removed.  

The examiner based this opinion on nine-and-a-half years of clinical experience as a clinical audiologist, two-and-a-half years of experience as a VA audiologist and the audiological record of evidence throughout the Veteran's medical history within the claims file and VA medical records.  Again, the examiner did not provide an opinion with respect to the combined impact of his service connected disabilities on employment.

In November 2010, the Veteran received a general medical examination to address the combined impact of the service connected disabilities on employability.  Once again, the Veteran reported that he retired from the Post Office because his feet were cold in the winter months and he was eligible to retire due to age.  In terms of his anxiety, the Veteran reported that he was not currently taking medication but was attending support group meetings.  He acknowledged wearing hearing aids in both ears and experiencing some hearing impairment despite their use.  

The Veteran reported a toothache-like pain in his right shoulder, the duration and frequency of which was dependent upon the type of activity.  He reported no incapacitating episodes, no flare-ups and no recent treatments for his right shoulder.  His service connected disabilities did not impact his ability to independently conduct activities of daily living, including his ability to drive.  On physical examination, right shoulder abduction was to 130 degrees and his range of motion of the right arm was limited to no less than 100 degrees flexion, due to fatigue on repetitive motion.  

The VA examiner found based on physical examination and review of the evidence of record that although the Veteran would be precluded from physical employment requiring any repetitive nature of upper extremity use or heavy lifting, pulling, etc., he was not precluded from gainful sedentary employment due to his shoulder condition.  

The examiner further stated that with regards to the combination of all of his service connected disabilities, the Veteran was not precluded from gainful employment of a sedentary nature nor of lighter physical employment, as long as it did not require heavy lifting or repetitious activity of the right arm.  The opinion was based upon a complete physical examination and review of the evidence of record.  

Taken together the medical opinions are to the effect that the Veteran's service connected disabilities would in combination permit at most moderate physical labor.  The record shows; however, that his only employment experience has been in jobs requiring heavy lifting.  The general medical examiner explicitly stated that the Veteran's right shoulder disability would preclude heavy lifting.  

While the reasons why the Veteran stopped his former employment are relevant, they are not dispositive.  In addition, it should be noted that his employment in the five years prior to his myocardial infarction in 1986 would appear to have been marginal.  In this regard he reported that the most he earned in any one month while working for his friend was $400.  The poverty threshold for one person in 1986 was $5,572.  U.S. Census Bureau, www.census.gov/hhs/www/pverty/data/threshold/thresh86.html.  Marginal employment is generally held to exist if earnings are below the poverty threshold.  38 C.F.R. § 4.16(a).  

In any event, the weight of the evidence is that the service connected disabilities precluded more than moderate physical labor at all times during the current appeal period, and that the Veteran's employment experience limited him to employment requiring heavy lifting and exertion.  Accordingly, the Board concludes that his service connected disabilities precluded gainful employment for which his education and occupational experience qualified him.



ORDER

Entitlement to TDIU during the appeal period prior to June 2, 2010, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


